Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 17/301,328 filed 3/31/21.  Claims 1-12 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hollow sleeves [cl. 6] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the lanageu “each support tube further comprises an upper
support tube and a lower support tube both are detachably connected…” is unclear.  It appears it should read “each support tube further comprises an upper support tube and a lower support tube both [[are]] detachably connected…”.

In claim 4, the language “the inner diameter of the upper support tube is adapt to
the smaller section for receiving the smaller section of the lower support tube” is unclear.  The examiner suggests “the inner diameter of the upper support tube is 
adapted for receiving the smaller section of the lower support tube,
In claim 6, “forms” should read - - form - -.
In claim 12, “the hand grip portions” and “the two connecting sleeves” lack antecedent basis.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. It is not clear how “tube” further limits a tube [“the connecting crossbar, the upper support tubes and lower support tubes are made from .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2015/0374131 to Kim.
Kim provides a collapsible or “folding” chair comprised of X-shaped left and right support frames [Fig.2] connected by crossbar 101 and a seat 141 having connecting pieces/sleeves at top 142 and bottom 143 ends of a backside thereof.  The left and right frames each comprised of a pole 111/112 detachable from the connecting pieces through first through holes 102.  The upper ends may be considered a hand grip and the lower ends are shown having a foot or leg portion 114.  Radially offset and outside of the first holes are second through holes 103 receiving upper 121 and lower 125 tube supports connected by elastic rope 128.  The figures show the crossbar, poles and tubes are made of tube [cl.3].  See the detail of Figure 4 which also shows the lower tube 125 having a smaller section 126 at the top thereof adapted to fit in the upper tube 121 [cl.4].

Claims 1-3, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,899,686 to Kim.
Kim provides a collapsible or “folding” chair comprised of X-shaped left and right support frames [Fig.3] connected by crossbar 101 and a seat 151 having connecting pieces/sleeves 152 at top and bottom ends of a backside thereof.  The left and right frames each comprised of a pole 121 detachable from the connecting pieces through first through holes 102.  The upper ends may be considered a hand grip and the lower ends are shown having a foot or leg portion [Fig.1].  Radially offset are second through holes 104 receiving upper 141 and lower 131 tube supports connected by elastic tope 104.  The figures show the crossbar, poles and tubes are made of tube [cl.3].
 
Claims 1-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2018/0235368 to Graybill.
Graybill provides a collapsible or “folding” chair comprised of X-shaped left and right support frames [Fig.2G] connected by crossbar 120 and a seat 100A having connecting pieces/sleeves 155A/155B at top and bottom ends of a backside thereof.  The left and right frames each comprised of a pole 115 detachable from the connecting pieces through first through holes 150.  The upper ends of upper pole section 115B having a hand grip and the lower ends are shown having a leg portion 115A.  The section adjustably connected by locking sleeves 150 [also see 445].  Radially offset and outside of first holes are second through holes 130 receiving upper 125 and lower 110 tube supports connected by elastic rope 104.  The figures show the crossbar, poles and tubes are made of tube [cl.3]. The crossbar comprised left 120A and right 120C sections 

Claim 6 appears allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636